      Case 2:20-cv-01406-JAM-EFB Document 7 Filed 08/06/20 Page 1 of 4

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    IVAN VALDEZ,                                        No. 2:20-cv-1406-JAM-EFB PS
12                        Plaintiff,
13               v.                                       ORDER AND FINDINGS AND
                                                          RECOMMENDATIONS
14    SUPERIOR COURT OF CALIFORNIA,
      SAN JOAQUIN COUNTY,
15
                          Defendant.
16

17

18           Plaintiff seeks leave to proceed in forma pauperis pursuant to 28 U.S.C. 1915.1 His

19   declaration makes the showing required by 28 U.S.C. §1915(a)(1) and (2). See ECF No. 5.

20   Accordingly, the request to proceed in forma pauperis is granted. 28 U.S.C. § 1915(a).

21           Determining that plaintiff may proceed in forma pauperis does not complete the required

22   inquiry. Pursuant to § 1915(e)(2), the court must dismiss the case at any time if it determines the

23   allegation of poverty is untrue, or if the action is frivolous or malicious, fails to state a claim on

24   which relief may be granted, or seeks monetary relief against an immune defendant. As discussed

25   below, plaintiff’s complaint must be dismissed for failure to state a claim.

26   /////

27
             1
              This case, in which plaintiff is proceeding in propria persona, was referred to the
28   undersigned under Local Rule 302(c)(21). See 28 U.S.C. § 636(b)(1).
                                                       1
      Case 2:20-cv-01406-JAM-EFB Document 7 Filed 08/06/20 Page 2 of 4

 1           Although pro se pleadings are liberally construed, see Haines v. Kerner, 404 U.S. 519,
 2   520-21 (1972), a complaint, or portion thereof, should be dismissed for failure to state a claim if it
 3   fails to set forth “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.
 4   Corp. v. Twombly, 550 U.S. 544, 562-563, 570 (2007) (citing Conley v. Gibson, 355 U.S. 41
 5   (1957)); see also Fed. R. Civ. P. 12(b)(6). “[A] plaintiff’s obligation to provide the ‘grounds’ of
 6   his ‘entitlement to relief’ requires more than labels and conclusions, and a formulaic recitation of
 7   a cause of action’s elements will not do. Factual allegations must be enough to raise a right to
 8   relief above the speculative level on the assumption that all of the complaint’s allegations are
 9   true.” Id. at 555 (citations omitted). Dismissal is appropriate based either on the lack of
10   cognizable legal theories or the lack of pleading sufficient facts to support cognizable legal
11   theories. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).
12           Under this standard, the court must accept as true the allegations of the complaint in
13   question, Hospital Bldg. Co. v. Rex Hosp. Trustees, 425 U.S. 738, 740 (1976), construe the
14   pleading in the light most favorable to the plaintiff, and resolve all doubts in the plaintiff’s favor,
15   Jenkins v. McKeithen, 395 U.S. 411, 421 (1969). A pro se plaintiff must satisfy the pleading
16   requirements of Rule 8(a) of the Federal Rules of Civil Procedure. Rule 8(a)(2) requires a
17   complaint to include “a short and plain statement of the claim showing that the pleader is entitled
18   to relief, in order to give the defendant fair notice of what the claim is and the grounds upon
19   which it rests.” Twombly, 550 U.S. at 555 (citing Conley, 355 U.S. at 47).
20           Plaintiff purports to sue in this action the California Superior Court for the County of San
21   Joaquin. Liberally construed, the complaint alleges that in early 1998, plaintiff was arrested for
22   an unspecified offense and required to wear an ankle monitor for 90 days. ECF No. 1 at 5.
23   Plaintiff claims that although the charges against him were initially dropped and the criminal case
24   dismissed, he was “rearrested” later that year and “double prosecuted.” Id. Curiously, he alleges
25   that he was acquitted after a trial, while also claiming he was sentenced to a prison term of three
26   years. Id. Plaintiff alleges that the defendant violated his rights under the Fifth Amendment,
27   claiming he was denied “just compensation” and subjected to “double prosecution.” Id. at 4-5.
28   /////
                                                          2
     Case 2:20-cv-01406-JAM-EFB Document 7 Filed 08/06/20 Page 3 of 4

 1           Plaintiff appears to be asserting claims under 42 U.S.C. § 1983 for violation of the Fifth
 2   Amendment’s takings and double jeopardy clauses. But the complaint’s factual allegations are
 3   insufficient to state a violation of either clause. The complaint is devoid of any allegations
 4   reflecting defendant deprived plaintiff of private property. See Knick v. Twp. of Scott, ––– U.S. –
 5   –––, 139 S. Ct. 2162, 2167, 204 L.Ed.2d 558 (2019) (“The Takings Clause of the Fifth
 6   Amendment states that ‘private property [shall not] be taken for public use, without just
 7   compensation.”). With respect to the double jeopardy claim, plaintiff does not allege he was
 8   subjected to a second criminal prosecution for the same offense for which he was previously
 9   acquitted or convicted. Nor does he allege defendant imposed multiple punishments for the same
10   offense. See U.S. CONST. amend. V; United States v. Brooklier, 637 F.2d 620, 621 (9th Cir.
11   1981) (The double jeopardy clause “establishes three distinct protections: (1) against a second
12   prosecution for the same offense after acquittal; (2) against a second prosecution for the same
13   offense after conviction; (3) against multiple punishments for the same offense.”).
14           Plaintiff’s complaint also references the Thriteenth Amendment, but it does contain any
15   allegations that implicate that amendment. See U.S. CONST. amend. XIII (providing that
16   “[n]either slavery nor involuntary servitude, except as a punishment for crime whereof the party
17   shall have been duly convicted, shall exist within the United States, or any place subject to their
18   jurisdiction.”).2
19           But more significantly, plaintiff’s allegations, although somewhat vague, demonstrate that
20   plaintiff’s § 1983 claims are untimely. The applicable statute of limitations starts to run when a
21   plaintiff knows or has reason to know of the injury that is the basis of his action—typically the
22   date on which the injury actually occurs. See Ward v. Westinghouse Can., 32 F.3d 1405, 1407
23

24           2
               Further, neither the Supreme Court nor the U.S. Court of Appeals for the Ninth Circuit
     have decided whether a private right of action exists under the Thirteenth Amendment. See Jane
25   Doe I v. Reddy, 2003 WL 23893010, at * 10 (N.D. Cal. Aug. 2003) (“[N]o decision has ever
26   actually upheld a private right of action under the Thirteenth Amendment.”); Johnson v. Lucent-
     Alcatel, 2019 WL 4391121, at *2 (C.D. Cal. July 24, 2019) (“The Court is not aware of any case
27   that has recognized a private right of action under the 13th Amendment.”); see also Lagayan v.
     Odeh, 199 F. Supp. 3d 21, 29 (D.D.C. 2016) (“[T]here is no private right of action under the
28   Thirteenth Amendment.”) (internal quotations omitted).
                                                        3
     Case 2:20-cv-01406-JAM-EFB Document 7 Filed 08/06/20 Page 4 of 4

 1   (9th Cir. 1994); Douglas v. Noelle, 567 F.3d 1103, 1109 (9th Cir. 2009). Actions arising under
 2   section 1983 look to the forum state’s statute of limitations. Wallace v. Kato, 549 U.S. 384, 387
 3   (2007). In California the statute of limitations for personal injury actions is two years. Cal. Civ.
 4   Proc. Code § 335.1. The California Code of Civil Procedure provides that this limitation period is
 5   subject to two year tolling for prisoners who are serving less than a life sentence. Cal. Civ. Proc.
 6   Code § 352.1(a).
 7          Accordingly, plaintiff had four years from the day his injuries accrued to bring this suit.
 8   Because plaintiff’s injuries arise out of criminal prosecutions occurring in 1998, his claims are
 9   clearly untimely. Franklin v. Murphy, 745 F.2d 1221, 1228 (9th Cir. 1984) (“An action may be
10   dismissed under section 1915(d) where the defense is complete and obvious from the face of the
11   pleadings or the court's own records.”). Accordingly, it is recommended that plaintiff’s complaint
12   be dismissed without leave to amend. See Noll v. Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987)
13   (while the court ordinarily would permit a pro se plaintiff to amend, leave to amend should not be
14   granted where it appears amendment would be futile).
15          For these reasons, it is hereby ORDERED that plaintiff’s request for leave to proceed in
16   forma pauperis (ECF No. 5) is granted.
17          Further, it is RECOMMENDED that plaintiff’s complaint be dismissed without leave to
18   amend and the Clerk be directed to close the case.
19          These findings and recommendations are submitted to the United States District Judge
20   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
21   after being served with these findings and recommendations, any party may file written
22   objections with the court and serve a copy on all parties. Such a document should be captioned
23   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
24   within the specified time may waive the right to appeal the District Court’s order. Turner v.
25   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
26   DATED: August 6, 2020.
27

28
                                                        4
